          Case 2:18-cr-00177-DAK Document 53 Filed 04/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

                       Plaintiff,                           MEMORANDUM DECISION
                                                                AND ORDER
v.
                                                               Case No. 2:18CR177DAK
JOSSIE YISSELL RICKS,
                                                                Judge Dale A. Kimball
                       Defendant.




       This matter is before the court on Defendant’s Motion for Jail Credit. Defendant raises

issues regarding credit for time served at the Weber County Correctional facility prior to her

sentencing. Under federal law, 18 U.S.C. § 3582, the court loses jurisdiction of a criminal case

at sentencing and can modify a sentence only in specific ways allowed by Congress. There is no

authority that would allow the court to determine credit issues. After a defendant is sentenced, it

falls to the Bureau of Prisons, not the district judge, to determine when a sentence is deemed to

“commence,” see 18 U.S.C. § 3585(a), whether the defendant should receive credit for time spent

in custody, see id. § 3585(b), and whether the defendant should be awarded credit for “good

time,” see id. § 3624(b). See United States v. Wilson, 503 U.S. 329, 112 S. Ct. 1351, 117 L. Ed.

2d 593 (1992) (stating that BOP determines credit issues, not the district courts). Therefore,

following sentencing, jurisdiction is turned over to the BOP and the court has no jurisdiction to

grant Defendant credit. In certain situations the court could make a non-binding recommendation
          Case 2:18-cr-00177-DAK Document 53 Filed 04/21/20 Page 2 of 2




to the BOP regarding jail credit. However, Defendant’s motion does not provide the court with

the information the court would need to determine whether the BOP should re-evaluate

Defendant’s credit. Defendant has not indicated the arresting entity or any possible state

jurisdiction that may be involved in the case. That information is critical in determining whether

Defendant was in custody for purposes of her federal sentence the entire time she was housed at

the Weber Correctional facility. Without that information, this court cannot second guess the

BOP’s calculation. Because the court has no jurisdiction over Defendant’s case, Defendant’s

motion for jail credit is DENIED.

       DATED this 21st day of April, 2020.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                2
